■ In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
Application not considered. When the appeal was dismissed in this case by our judgment of November 10, 1969, we specifically denied the request of the State to apply for this supervisory writ, reasoning that it had abandoned its previous application by filing the motion for an appeal before the expiration of the date on which the application should have been filed. See State v. Murphy et al., 254 La. 873, 227 So.2d 915 (handed down on November 10, 1969), and Rule XII, Section 2 of the Rules of this Court.